opinion of the court

Per Curiam.

The respondent was admitted to practice by this court on March 5, 1975.
On May 3, 1982 the respondent pleaded guilty, in the United States District Court for the Eastern District of New York, to violating (1) section 287 of title 18 of the United States Code (making and presenting false, fictitious and fraudulent claims to an agency of the United States); and (2) section 371 of title 18 of the United States Code (conspiring to commit an offense in violation of section 1001 of title 18 of the United States Code, to wit, knowingly and willfully making false, fictitious and fraudulent statements in a matter within the jurisdiction of an agency of the United States). The respondent was sentenced to concurrent periods of imprisonment of three years and was fined $7,500. Execution of the sentence was suspended with respect to the prison term and fine and the respondent was placed on three years’ probation.
*569Violation of section 287 of title 18 of the United States Code is a Federal felony as defined in section 1 of title 18 of the United States Code and is cognizable in New York as a felony (Penal Law, § 175.35, offering a false instrument for filing in the first degree).
Pursuant to subdivision 4 of section 90 of the Judiciary Law, the respondent ceased to be an attorney and counselor at law in this State upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted and respondent’s cross motion denied. The clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
Mollen, P. J., Damiani, Titone, Lazer and Weinstein, JJ., concur.